Eleanor A. DuBay, OSB No. 073755
TOMASI SALYER MARTIN
121 SW Morrison St, Suite 1850
Portland, OR 97204
edubay@tomasilegal.com
Phone: (503) 894-9900
       Attorneys for Tasha Teherani-Ami




                            UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF OREGON

In re

15005 NW Cornell LLC, and                         Bankruptcy Case No.: 19-31883-dwh-11
Vahan M. Dinihanian, Jr.,

               Debtors.
                                                  Adv. Pro. No.: 19-03096-dwh
15005 NW Cornell LLC, an Oregon limited
liability company,
                                                  DEFENDANT'S ANSWER TO
               Plaintiff,                         COMPLAINT TO AVOID
                                                  FRAUDULENT TRANSFER
        v.                                        PURSUANT TO 11 U.S.C. § 544(b) AND
                                                  ORS 95.230-280
Tasha Teherani-Ami, fka Tasha Dinihanian, an
individual,

               Defendant.


               Defendant Tasha Teherani-Ami, fka Tasha Dinihanian ("Defendant" or

"Creditor") hereby answers Plaintiff 15005 NW Cornell LLC's ("Plaintiff" or "15005 LLC")

Complaint to Avoid Fraudulent Transfer Pursuant to 11 U.S.C. § 544(b) and ORS 95.230-280

(the "Complaint") as follows:



TEHERA-B1\00485368.000
                                                                               TOMASI SALYER MARTIN
Page 1 - DEFENDANT'S ANSWER TO COMPLAINT TO AVOID FRAUDULENT                121 SW Morrison Street, Suite 1850
TRANSFER PURSUANT TO 11 U.S.C. § 544(b) AND ORS 95.230-280                       Portland, Oregon 97204
                                                                                Telephone: (503) 894-9900
                                                                                Facsimile: (971) 544-7236
                         Case 19-03096-dwh     Doc 10   Filed 10/21/19
                                                1.

               Answering paragraph 1, Defendant is without sufficient information to form a

belief as to the truth of the matters alleged therein and on that basis denies the allegations of

paragraph 1.

                                                2.

               Answering paragraph 2, Defendant admits that a voluntary petition under the

United States Bankruptcy Code was filed by Plaintiff in Case No. 19-31883-dwh11.

                                                3.

               Answering paragraph 3, Defendant admits the allegations contained therein.

                                                4.

               Answering paragraph 4, the allegations contained therein are legal conclusions to

which no response is required; to the extent a response is required Defendant denies the

allegations contained therein.

                                                5.

               Answering paragraph 5, the allegations contained therein are legal conclusions to

which no response is required; to the extent a response is required Defendant denies the

allegations contained therein.

                                                6.

               Answering paragraph 6, Defendant admits the allegations contained therein.

                                                7.

               Answering paragraph 7, Defendant admits the allegations contained therein.

                                                8.

               Answering paragraph 8, Defendant admits the allegations contained therein.


TEHERA-B1\00485368.000
                                                                                    TOMASI SALYER MARTIN
Page 2 - DEFENDANT'S ANSWER TO COMPLAINT TO AVOID FRAUDULENT                     121 SW Morrison Street, Suite 1850
TRANSFER PURSUANT TO 11 U.S.C. § 544(b) AND ORS 95.230-280                            Portland, Oregon 97204
                                                                                     Telephone: (503) 894-9900
                                                                                     Facsimile: (971) 544-7236
                         Case 19-03096-dwh     Doc 10     Filed 10/21/19
                                                9.

                Answering paragraph 9, Defendant admits the allegations contained therein.

                                                10.

                Answering paragraph 10, Defendant denies the allegations contained therein.

                                                11.

                Answering paragraph 11, Defendant admits the allegations contained therein.

                                                12.

                Answering paragraph 12, Defendant admits the allegations contained therein.

                                                13.

                Answering paragraph 13, Defendant denies the allegations contained therein.

                                                14.

                Answering paragraph 14, the allegations contained therein are legal conclusions

to which no response is required; to the extent a response is required Defendant denies the

allegations contained therein.

                                                15.

                Answering paragraph 15, Defendant is without sufficient information to form a

belief as to the truth of the matters alleged therein and on that basis denies the allegations of

paragraph 15.

                                                16.

                Answering paragraph 16, Defendant is without sufficient information to form a

belief as to the truth of the matters alleged therein and on that basis denies the allegations of

paragraph 16.




TEHERA-B1\00485368.000
                                                                                    TOMASI SALYER MARTIN
Page 3 - DEFENDANT'S ANSWER TO COMPLAINT TO AVOID FRAUDULENT                     121 SW Morrison Street, Suite 1850
TRANSFER PURSUANT TO 11 U.S.C. § 544(b) AND ORS 95.230-280                            Portland, Oregon 97204
                                                                                     Telephone: (503) 894-9900
                                                                                     Facsimile: (971) 544-7236
                         Case 19-03096-dwh      Doc 10    Filed 10/21/19
                                                17.

                Answering paragraph 17, Defendant is without sufficient information to form a

belief as to the truth of the matters alleged therein and on that basis denies the allegations of

paragraph 17.

                                                18.

                Answering paragraph 18, Defendant realleges and incorporates its responses to

paragraphs 1 to 17 of Plaintiff's Complaint.

                                                19.

                Answering paragraph 19, the allegations contained therein are legal conclusions

to which no response is required; to the extent a response is required Defendant denies the

allegations contained therein.

                                                20.

                Answering paragraph 20, the allegations contained therein are legal conclusions

to which no response is required; to the extent a response is required Defendant denies the

allegations contained therein.

                                                21.

                Answering paragraph 21, the allegations contained therein are legal conclusions

to which no response is required; to the extent a response is required Defendant denies the

allegations contained therein.

                                                22.

                Answering paragraph 22, the allegations contained therein are legal conclusions

to which no response is required; to the extent a response is required Defendant denies the

allegations contained therein.


TEHERA-B1\00485368.000
                                                                                    TOMASI SALYER MARTIN
Page 4 - DEFENDANT'S ANSWER TO COMPLAINT TO AVOID FRAUDULENT                     121 SW Morrison Street, Suite 1850
TRANSFER PURSUANT TO 11 U.S.C. § 544(b) AND ORS 95.230-280                            Portland, Oregon 97204
                                                                                     Telephone: (503) 894-9900
                                                                                     Facsimile: (971) 544-7236
                         Case 19-03096-dwh     Doc 10     Filed 10/21/19
                                                 23.

               Answering paragraph 23, the allegations contained therein are legal conclusions

to which no response is required; to the extent a response is required Defendant denies the

allegations contained therein.

                                                 24.

               Answering paragraph 24, the allegations contained therein are legal conclusions

to which no response is required; to the extent a response is required Defendant denies the

allegations contained therein.

                                                 25.

               Answering paragraph 25, the allegations contained therein are legal conclusions

to which no response is required; to the extent a response is required Defendant denies the

allegations contained therein.

                                                 26.

               Except as otherwise admitted and alleged above, Defendant denies the remaining

allegations of Plaintiff's Complaint.

                                   AFFIRMATIVE DEFENSES

               Defendant sets forth below the following affirmative defenses to the allegations

contained in Plaintiff's Complaint.

                                                 27.

                                 FIRST AFFIRMATIVE DEFENSE

                (Failure to State a Claim Upon Which Relief Can Be Granted)

               Defendant alleges that the Complaint fails to state facts sufficient to state a cause

of action against Defendant for which relief can be granted.


TEHERA-B1\00485368.000
                                                                                      TOMASI SALYER MARTIN
Page 5 - DEFENDANT'S ANSWER TO COMPLAINT TO AVOID FRAUDULENT                       121 SW Morrison Street, Suite 1850
TRANSFER PURSUANT TO 11 U.S.C. § 544(b) AND ORS 95.230-280                              Portland, Oregon 97204
                                                                                       Telephone: (503) 894-9900
                                                                                       Facsimile: (971) 544-7236
                         Case 19-03096-dwh       Doc 10     Filed 10/21/19
                                                 28.

                             SECOND AFFIRMATIVE DEFENSE
                                           (Estoppel)
               Defendant alleges that the claims set forth in the Complaint are barred by the

doctrine of estoppel based on the conduct of Plaintiff and/or the party who made the obligation

secured by the Trust Deed.
                                                 29.

                             THIRD AFFIRMATIVE DEFENSE

                                (Reasonably Equivalent Value)
               Defendant alleges that Plaintiff's claims are barred because Plaintiff received

reasonably equivalent value in exchange for executing the subject Trust Deed.

                                                 30.

                             FOURTH AFFIRMATIVE DEFENSE

                                        (Not Insolvent I)
               Defendant alleges that Plaintiff's claims are barred because at the time the subject

Trust Deed was executed, Plaintiff was not insolvent or rendered insolvent thereby in terms of its

assets exceeded its debts.

                                                 31.

                             FOURTH AFFIRMATIVE DEFENSE

                                       (Not Insolvent II)
               Defendant alleges that Plaintiff's claims are barred because at the time the subject

Trust Deed was executed, Plaintiff was not insolvent or rendered insolvent thereby in terms of

Plaintiff and/or the party who made the obligation secured by the Trust Deed was generally

paying its debts as they became due.

///

///

///
TEHERA-B1\00485368.000
                                                                                      TOMASI SALYER MARTIN
Page 6 - DEFENDANT'S ANSWER TO COMPLAINT TO AVOID FRAUDULENT                       121 SW Morrison Street, Suite 1850
TRANSFER PURSUANT TO 11 U.S.C. § 544(b) AND ORS 95.230-280                              Portland, Oregon 97204
                                                                                       Telephone: (503) 894-9900
                                                                                       Facsimile: (971) 544-7236
                         Case 19-03096-dwh      Doc 10      Filed 10/21/19
                                                  32.

                                FIFTH AFFIRMATIVE DEFENSE

                                            (Good Faith)
               Defendant alleges that Plaintiff's claims are barred because Defendant received

the subject Trust Deed in good faith and for value.

                                                   33.

                                SIXTH AFFIRMATIVE DEFENSE

                                          (Attorney Fees)
               Pursuant to the terms of the Trust Deed, Defendant is entitled to an award of her

reasonable attorney fees and costs incurred in defending this action if she prevails.

                      RESERVATION OF AFFIRMATIVE DEFENSES
               Defendant reserves the right to advance other affirmative defenses if appropriate

after the discovery process is completed, as well as to amend this Answer.

               PRAYER FOR RELIEF

               WHEREFORE, Defendant prays that:

               1.        Plaintiff takes nothing by the Complaint;

               2.        A judgment for Defendant's reasonable attorney fees and costs for

defending this action be awarded to Defendant pursuant to the Trust Deed; and
               3.        For such other and further relief as the Court may deem just and proper.

               Dated: October 21, 2019.

                                                   TOMASI SALYER MARTIN


                                                   By: /s/ Eleanor A. DuBay
                                                        Eleanor A. DuBay, OSB #073755
                                                        (503) 894-9900
                                                        edubay@tomasilegal.com
                                                        Of Attorneys for Defendant Tasha
                                                        Teherani-Ami



TEHERA-B1\00485368.000
                                                                                       TOMASI SALYER MARTIN
Page 7 - DEFENDANT'S ANSWER TO COMPLAINT TO AVOID FRAUDULENT                        121 SW Morrison Street, Suite 1850
TRANSFER PURSUANT TO 11 U.S.C. § 544(b) AND ORS 95.230-280                               Portland, Oregon 97204
                                                                                        Telephone: (503) 894-9900
                                                                                        Facsimile: (971) 544-7236
                         Case 19-03096-dwh        Doc 10     Filed 10/21/19
                                CERTIFICATE OF SERVICE

                 I hereby certify that on October 21, 2019 I served a copy of the foregoing
DEFENDANT'S ANSWER TO COMPLAINT TO AVOID FRAUDULENT TRANSFER
PURSUANT TO 11 U.S.C. § 544(b) AND ORS 95.230-280 by electronic means using ECF to
the parties listed below:

STEPHEN P ARNOT on behalf of U.S. Trustee US Trustee, Portland
steve.arnot@usdoj.gov

NICHOLAS J HENDERSON on behalf of Debtor Vahan M. Dinihanian, Jr. and Jointly
Administered Debtor Vahan M. Dinihanian, Jr.
nhenderson@portlaw.com,
tsexton@portlaw.com;mperry@portlaw.com;hendersonnr86571@notify.bestcase.com

ELAYNA Z MATTHEWS on behalf of Creditor Columbia State Bank
elayna@sglaw.com, ktate@sglaw.com

BRUCE H ORR on behalf of Interested Party Tasha Teherani-Ami, in her capacity as the trustee
of the Sonja Dinihanian GST Trust DTS 1/1/11
bho@wysekadish.com, tn@wysekadish.com;drw@wysekadish.com

ERICH M PAETSCH on behalf of Creditor Columbia State Bank
epaetsch@sglaw.com, ktate@sglaw.com

DOUGLAS R PAHL on behalf of Debtor 15005 NW Cornell LLC; Interested Party 15005 NW
Cornell LLC; and Plaintiff 15005 NW Cornell LLC
dpahl@perkinscoie.com, nlesage@perkinscoie.com;docketpor@perkinscoie.com

TROY SEXTON on behalf of Jointly Administered Debtor Vahan M. Dinihanian, Jr.
tsexton@portlaw.com, nhenderson@portlaw.com,mperry@portlaw.com,troy-sexton-
4772@ecf.pacerpro.com

DANIEL L STEINBERG on behalf of Creditor Cornell Rd LLC and Creditor Lillian Logan
Daniel.Steinberg@jordanramis.com, Litparalegal@jordanramis.com

US Trustee, Portland
USTPRegion18.PL.ECF@usdoj.gov

       Dated: October 21, 2019.           TOMASI SALYER MARTIN

                                       By: /s/ Eleanor A. DuBay
                                          Eleanor A. DuBay, OSB #073755
                                          (503) 894-9900
                                          edubay@tomasilegal.com
                                          Of Attorneys for Defendant Tasha Teherani-Ami

TEHERA-B1\00485368.000
                                                                                 TOMASI SALYER MARTIN
Page 8 - DEFENDANT'S ANSWER TO COMPLAINT TO AVOID FRAUDULENT                  121 SW Morrison Street, Suite 1850
TRANSFER PURSUANT TO 11 U.S.C. § 544(b) AND ORS 95.230-280                         Portland, Oregon 97204
                                                                                  Telephone: (503) 894-9900
                                                                                  Facsimile: (971) 544-7236
                         Case 19-03096-dwh   Doc 10     Filed 10/21/19
